Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 1 of 16 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


                                   )
FINJAN, INC., a Delaware Corporation
                                   )
                                   )
                 Plaintiff,        )
                                   )
      v.                           )             C.A. No. _____________
                                   )
TRUSTWAVE HOLDINGS, INC., a        )             DEMAND FOR JURY TRIAL
Delaware Corporation and SINGAPORE )
TELECOMMUNICATIONS LIMITED, a )
Singapore Corporation,             )
                                   )
                 Defendants.       )

                  COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Finjan, Inc. (“Finjan”), by and through its undersigned counsel,

files this Complaint for Patent Infringement and Jury Demand against Trustwave

Holdings, Inc. (“Trustwave”) and its parent entity, Singapore Telecommunications

Limited (“Singtel”) (collectively, “Defendants”), and alleges as follows:

                              NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 100 et seq.

       2.      Singtel and Trustwave have infringed literally or under the doctrine of

equivalents, and continue to infringe, have contributed to, and continue to contribute to

the infringement of, and have induced, and continue to induce the infringement of U.S.

Patent No. 8,141,154 (“the ’154 Patent”) at least by making, using, selling, offering for

sale and/or importing into the United States cybersecurity products and services that

infringe one or more claims of the ’154 Patent. A true and correct copy of the ’154

Patent is attached as Exhibit A.

       3.      Finjan is the legal owner by assignment of the ’154 Patent, which was

duly and legally issued by the United States Patent and Trademark Office (“USPTO”).


                                                 1
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 2 of 16 PageID #: 2




Finjan seeks monetary damages and injunctive relief to address ongoing and willful

infringement by Defendants of the ’154 Patent.

                                        PARTIES

       4.      Finjan is a Delaware corporation with a principal place of business at 2000

University Avenue, Suite 600, East Palo Alto, California 94303.

       5.      Upon information and belief, Defendant Trustwave Holdings, Inc., is a

Delaware corporation with a principal place of business at 70 W. Madison St., Suite 600,

Chicago, Illinois 60602.

       6.      Upon information and belief, Defendant Singapore Telecommunications

Limited is a corporation existing under the laws of Singapore with a principal place of

business at 31 Exeter Road, Comcentre, Singapore, 239732, Singapore.
                             JURISDICTION AND VENUE

       7.      This is a civil action for patent action arising under the Patent Act, 35

U.S.C. § 100 et seq. This Court has subject matter jurisdiction over this controversy

pursuant to 28 U.S.C. §§ 1331 and 1338.

       8.      This Court has personal jurisdiction over Defendants. This Court has

personal jurisdiction over Trustwave because it is incorporated in the State of Delaware.

       9.      This Court also has personal jurisdiction over Singtel because it has

established minimum contacts with the State of Delaware, and the exercise of personal

jurisdiction over Singtel would not offend traditional notions of fair play and substantial

justice. Singtel has integrated its cybersecurity capabilities, technologies, and resources

under the Trustwave brand, a wholly owned Delaware subsidiary that sells the products at

issue in this litigation, including in this District. For example, Trustwave’s December 4,

2018 News Release states: “Singtel … has pooled the cybersecurity capabilities,

technologies and resources of Singtel, Optus, Trustwave and NCS into a single global

corporate identity operating under the Trustwave brand.” See Exhibit B

(https://www.trustwave.com/en-us/company/newsroom/news/singtel-integrates-global-


                                                 2
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 3 of 16 PageID #: 3




cybersecurity-capabilities-under-trustwave-to-create-an-industry-powerhouse/).

        10.    Further, this Court also has personal jurisdiction over Singtel because it

has purposefully availed itself of the privilege of conducting business activities in the

State of Delaware through a number of subsidiaries besides Trustwave, including, but not

limited to, Singtel USA, Inc. (registered agent at Corporation Trust Center, 1209 Orange

Street, Wilmington, Delaware 19801), Singtel Enterprise Security (US), Inc. (registered

agent at 251 Little Falls Drive, Wilmington, Delaware 19808), Singtel Communications

LLC (registered agent at 108 West 13th Street, Wilmington, Delaware 19801), Singtel

Innov8 Ventures LLC (registered agent at Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801), Singtel Mobile Marketing, Inc. (registered agent at 251

Little Falls Drive, Wilmington, Delaware 19808), Amobee Inc. (registered agent at 850

New Burton Road Suite 201), Lucid Media Networks, Inc. (registered agent at

Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801), and

Pixable Inc. (registered agent at Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801). Singtel places its products into the stream of U.S.

commerce through its subsidiaries (including Trustwave, a wholly owned Delaware

subsidiary) that are incorporated in this District, including the products at issue in this

case.

        11.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)-(c) and

1400(b).

                                FINJAN’S INVENTIONS

        12.    Finjan was founded in 1997 as a wholly owned subsidiary of Finjan

Software Ltd., an Israeli corporation. In 1998, Finjan moved its headquarters to San Jose,

California. Finjan was, and has been recognized as, a pioneer in developing proactive

security technologies capable of detecting previously unknown and emerging

cybersecurity threats, recognized today under the umbrella term “malware.” These

technologies protect, among other things, networks and endpoints by identifying


                                                   3
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 4 of 16 PageID #: 4




suspicious patterns and behaviors of content delivered over the Internet. Finjan has been

granted numerous patents covering inventions in the United States and around the world

resulting directly from Finjan’s more than decades-long research and development

efforts, supported by a dozen inventors and more than US $65 million in R&D

investments.

       13.     Finjan built and sold software, including application program interfaces

(APIs) and appliances for network security, using these patented technologies. These

products and related customers continue to be supported by Finjan’s licensing partners.

At its height, Finjan employed nearly 150 employees around the world building and

selling security products and operating the Malicious Code Research Center, through

which it frequently published research regarding network security and current threats on

the Internet. Finjan’s pioneering approach to cybersecurity drew equity investments from

two major software and technology companies—the first in 2005 followed by the second

in 2006. Finjan has generated millions of dollars in product sales and related services and

support revenues. Additionally, Finjan has generated more than US $350 million in

revenue from over 25 patent licenses covering Finjan’s patented inventions to date.

       14.     In 2015, Finjan formed Finjan Mobile, Inc. (“Finjan Mobile”) to focus on

cybersecurity in the mobile space. Finjan Mobile’s first product, released in June 2015,

was the Finjan Mobile Secure Browser. Featuring Finjan’s patented inventions,

including those from the ’154 Patent, the Finjan Mobile Secure Browser is a simple-to-

use, secure browser that protects users from potentially malicious Uniform Research

Locators (URLs).

       15.     In October 2016, Finjan Mobile released the next version of its product—

namely, the Gen3 VitalSecurity™ Browser. Finjan Mobile’s Gen3 VitalSecurity™

Browser offered complete browser functionality while guarding users’ privacy by not

collecting any personal data. It also provided detailed analyses of virus and malware

threats aggregated from more than 60 top virus companies. It also featured biometric and


                                                4
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 5 of 16 PageID #: 5




passcode security to further protect the users’ experience. Finjan Mobile continued to

update its VitalSecurity™ Browser product, releasing, for example, Gen 3.5 in April

2017, Gen 3.7 in June 2017, and Gen 4.0 in September 2017. Each upgrade to Finjan

Mobile’s VitalSecurity™ Browser product continued to embody Finjan’s patented

inventions, including the ’154 Patent.

        16.     In addition to developing secure browser products, Finjan Mobile has also

developed and released Virtual Private Network (“VPN”) products. Finjan Mobile’s first

VPN product was incorporated into the VitalSecurity™ Gen 4.0 Secure Mobile Browser

(also known as VitalSecurity™ VPN), which was the first fully functional browser with

an integrated VPN for use on mobile platforms. In September 2018, Finjan Mobile

released InvinciBull™, a stand-alone VPN mobile app that keeps global consumer data

safe by encrypting all Internet traffic when using public Wi-Fi, such as in a coffee shop, a

hotel, or an airport.
     IMPACT OF FINJAN’S TECHNOLOGY ON TRUSTWAVE’S SUCCESS

        17.     One of the many companies that recognized the value of Finjan’s products

and technology was M86 Security, Inc. (“M86 Security”). In 2009, M86 Security entered

into an agreement with Finjan whereby M86 Security would share revenues generated

through the use of Finjan’s technology, along with a nonexclusive license to practice

certain Finjan patents (“Licensed Patents”) to offer products and services. The Licensed

Patents do not include the ’154 Patent. Through this agreement, M86 Security continued

Finjan’s success through the use of the Licensed Patents in the cybersecurity

marketplace.

        18.     Trustwave struggled to compete in the increasingly crowded cybersecurity

marketplace. In 2010, Trustwave posted US $4.6 million in losses despite recording US

$115 million in revenues and had to abandon its plans for an Initial Public Offering

(IPO). See Exhibit C

(https://www.chicagobusiness.com/article/20110811/NEWS01/110819976/trustwave-


                                                 5
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 6 of 16 PageID #: 6




postpones-ipo).

        19.    In 2012, Trustwave acquired M86 Security. See Exhibit D

(https://www.trustwave.com/en-us/company/newsroom/news/trustwave-completes-

acquisition-of-m86-security/). With the acquisition, Trustwave gained access to M86

Security’s valuable limited license to practice the Licensed Patents to offer products and

services, including “Web and email security products,” “[a]dvanced malware detection

technology,” and “[b]roader threat intelligence and security research,” and gaining access

to “M86 Security’s more than 25,000 customers with 26 million users.” See Exhibit E

(https://www.trustwave.com/en-us/company/newsroom/news/trustwave-to-acquire-m86-
security/).

        20.    Recognizing the important role of Finjan’s patents to Trustwave’s post-

acquisition success, in 2012, Trustwave and Finjan voluntarily amended the 2009 M86

Security-Finjan license agreement, resulting in an Amended and Restated Patent License

Agreement (“Limited License Agreement”). The Limited License Agreement does not

include the ’154 Patent.

        21.    The acquisition of M86 Security’s products and services that practice

Finjan’s Licensed Patents catapulted Trustwave’s presence in the cybersecurity

marketplace. Upon information and belief, Trustwave’s revenues in 2010 were US $115

million. See Exhibit C. Within two years of the 2012 Limited License Agreement,

Trustwave’s revenue nearly doubled to US $216 million in 2014. See Exhibit F

(https://www.reuters.com/article/us-singtel-m-a-trustwave/singtel-buying-u-s-cyber-

security-firm-trustwave-for-810-million-idUSKBN0MY2C820150408).

       SINGTEL’S ACQUISITION AND INTEGRATION OF TRUSTWAVE

        22.    The cybersecurity industry began to recognize Trustwave’s success

following its acquisition of M86 Security’s products and services that practice Finjan’s

Licensed Patents. On or about August 31, 2015, Singtel purchased Trustwave for more

than US $810 million (nearly four times Trustwave’s 2014 revenues) in order to enter the


                                                 6
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 7 of 16 PageID #: 7




cybersecurity and, upon information and belief, Internet-of-Things (“IoT”) markets on a

global basis. See Exhibit F. Singtel’s purchase included the Limited License

Agreement.

       23.     In fact, Trustwave’s products and services were so successful that Singtel

decided in or about 2018 to integrate all of its cybersecurity products and services under

the brand name “Trustwave,” recognizing the value of the Trustwave brand and Finjan’s

patented inventions. See Exhibit B (“Singtel today announced that it has pooled the

cybersecurity capabilities, technologies and resources of Singtel, Trustwave and NCS

into a single global corporate identity operating under the Trustwave brand.”). Today,

Trustwave operates as “the global cybersecurity arm of Singtel.” Id. Thus, Trustwave

and Singtel have realized and enjoyed the value of Finjan’s Licensed Patents.
                        FINJAN’S U.S. PATENT NO. 8,141,154

       24.     On March 20, 2012, the USPTO issued to David Gruzman and Yuval Ben-

Itzhak U.S. Patent No. 8,141,154, titled “SYSTEM AND METHOD FOR INSPECTING

DYNAMICALLY GENERATED EXECUTABLE CODE.” See Exhibit A.

       25.     All rights, title, and interest in the ’154 Patent have been assigned to

Finjan, who is the sole owner of the ’154 Patent. Finjan has been the sole owner of the

’154 Patent since its issuance. The ’154 Patent has been posted on Finjan’s website since

as early as December 1, 2013.

       26.     The ’154 Patent is generally directed towards a gateway computer

protecting a client computer, such as a laptop, from dynamically generated malicious

content. One of the ways this is accomplished is by using a content processor to process

a first function and invoke a second function if a security computer indicates that it is safe

to invoke the second function. The ’154 Patent discloses and specifically claims

inventive concepts that represent significant improvements over conventional network

security technology that was available at the time of filing of the ’154 Patent and are

more than just generic software components performing conventional activities.


                                                  7
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 8 of 16 PageID #: 8




       27.     The ’154 Patent has successfully withstood multiple invalidity challenges

over a number of years. To date, Finjan has successfully defended against seven petitions

for Inter Partes Review (“IPR”) filed before the USPTO’s Patent Trial and Appeal Board

(“PTAB”) challenging various claims of the ’154 Patent. Of those seven IPR petitions,

four had all challenged claims upheld by the PTAB, and in some cases, by the Federal

Circuit (IPR2015-01979, IPR2016-00151, IPR2016-01071, IPR2016-00919); two were

denied institution (IPR2015-01547 and IPR2019-00031); and one was terminated due to

settlement prior to institution (IPR2016-00937).

       28.     The ’154 Patent has also withstood validity challenges in another District

Court. See e.g., Finjan, Inc. v. Sophos Inc., Case No. 14-cv-1197-WHO, ECF No. 407

(N.D. Cal. Oct. 31, 2016) (finding claim 1 of the ’154 Patent not invalid and directly

infringed).

       29.     The ’154 Patent is also being litigated before the Honorable Maryellen

Noreika. Judge Noreika recently issued a Claim Construction Order construing certain

terms of the ’154 Patent. Finjan, Inc. v. Rapid7, Inc. et al., Case No. 18-cv-1519-MN,

ECF No. 123 (D. Del. Feb. 5, 2020).
                       ACTS GIVING RISE TO THIS ACTION

       30.     As detailed below, Singtel and Trustwave have infringed literally or under

the doctrine of equivalents, and continue to infringe, have contributed to, and continue to

contribute to the infringement of, and have induced, and continue to induce the

infringement of the ’154 Patent at least by making, using, selling, offering for sale, and/or

importing into the United States cybersecurity products and services that infringe one or

more claims of the ’154 Patent. Defendants’ cybersecurity products and services sold

under the Trustwave brand include, but are not limited to, Trustwave Secure Web

Gateway and Trustwave Secure Email Gateway (“Accused Products”). Discovery may

reveal additional Singtel or Trustwave products and services that practice the ’154 Patent,

and Finjan hereby reserves the right to assert its patent infringement claims against such


                                                   8
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 9 of 16 PageID #: 9




Singtel or Trustwave products and services.

         31.     Singtel and Trustwave received additional actual notice of the ’154 Patent

on or around November 1, 2015. On November 1, 2015, Finjan provided Trustwave a

list of Finjan’s patents for potential further licensing, which specifically identified the

’154 Patent, as well as the Trustwave products that practiced such patents. Despite

having knowledge that their products and services infringed unlicensed Finjan patents,

Singtel and Trustwave have ignored, among others, Finjan’s ’154 Patent rights since that

time.

         32.     On or around December 13, 2019, Finjan again communicated to

Trustwave and Singtel that their products and services infringed and continue to infringe

Finjan’s ’154 Patent. In a letter dated December 23, 2019, Finjan enclosed a proof chart

setting forth in reasonable detail how the Accused Products infringed the ‘154 Patent. To

date, neither Singtel nor Trustwave has responded to Finjan’s letters or emails

substantively.
        COUNT I: DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,141,154

         33.     Finjan re-alleges and incorporates by reference the allegations of the

preceding paragraphs of this Complaint as if fully set forth herein.

         34.     Defendants infringed, and continue to infringe, at least Claim 1 of the ’154

Patent in violation of 35 U.S.C. § 271(a).

         35.     Defendants’ infringement is based upon literal infringement or, in the

alternative, infringement under the doctrine of equivalents.

         36.     Defendants’ acts of making, using, importing, selling and offering for sale

infringing products and services were without the permission, consent, authorization, or

license of Finjan.

         37.     Defendants’ infringement includes the manufacture, use, offer for sale,

sale, and importation of Defendants’ Accused Products.

         38.     As shown below, the Accused Products practice the patented invention of


                                                   9
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 10 of 16 PageID #: 10




 the ’154 Patent and infringed, and continue to infringe, at least Claim 1 of the ’154 Patent

 because they comprise, include or utilize a system for protecting a computer from

 dynamically generated malicious content, comprising (1) a content processor for

 processing content received over a network, the content including a call to a first

 function, and the call including an input, and for invoking a second function with the

 input, only if a security computer indicates that such invocation is safe; (2) a transmitter

 for transmitting the input to the security computer for inspection, when the first function

 is invoked; and (3) a receiver for receiving an indicator from the security computer

 whether it is safe to invoke the second function with the input.

        39.     For example, as shown below, the Trustwave Secure Email Gateway

 includes or utilizes a system for protecting a computer from dynamically generated

 malicious content.




                                      Exhibit G
      (https://www.trustwave.com/en-us/services/technology/secure-email-gateway/)




                                          Exhibit G
        40.     The Trustwave Secure Email Gateway includes or utilizes a content

 processor (i) for processing content received over a network, the content including a call

 to a first function and the call including an input; and (ii) for invoking a second function

 with the input, only if a security computer indicates that such invocation is safe.




                                                  10
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 11 of 16 PageID #: 11




                                     Exhibit H
    (https://www3.trustwave.com/software/MailMarshal_SMTP/SEG_BTM_FAQ.pdf)
        41.     The Trustwave Secure Email Gateway includes or utilizes a transmitter for

 transmitting the input to the security computer for inspection when the first function is
 invoked.




                                         Exhibit H




                                                 11
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 12 of 16 PageID #: 12




                                         Exhibit H
        42.     The Trustwave Secure Email Gateway includes or utilizes a receiver for

 receiving an indicator from the security computer whether it is safe to invoke the second

 function with the input.




                                         Exhibit H




                                         Exhibit H




                                                12
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 13 of 16 PageID #: 13




                                          Exhibit H
        43.     To the extent the Accused Products used and/or use a system that includes

 modules, components or software owned by third parties, the Accused Products still

 infringe the ’154 Patent because Defendants are vicariously liable for the use of the

 patented system by controlling the entire system and deriving a benefit from the use of

 every element of the entire system.

        44.     Defendants’ infringement has damaged and continues to damage Finjan in

 an amount yet to be determined, of at least a reasonable royalty. Further, Defendants’

 infringement also caused and continues to cause irreparable harm for which there is no

 adequate remedy at law. Finjan, Finjan’s licensees, and Defendants all compete in the

 cybersecurity marketplace. Defendants’ continued infringement is severely impeding

 Finjan’s efforts to develop and provide competitive products and services in the

 cybersecurity marketplace. Defendants’ continued infringement is also eroding the value

 of the patent licenses Finjan has conferred to its licensees.

        45.     Defendants have been aware of Finjan’s patents, including the ’154 Patent,

 for years and continued their unauthorized infringing activity despite this knowledge. As

 discussed above, Finjan notified Trustwave and Singtel regarding Defendants’

 infringement of the ’154 Patent as early as November 2015. Even after being shown that

 their products infringe the ‘154 Patent, on information and belief, Defendants made no

 effort to avoid infringement. Instead, Defendants continued to incorporate their



                                                  13
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 14 of 16 PageID #: 14




 infringing technology into their products and services, such as those identified in this

 Complaint. All of these actions demonstrate the Defendants’ disregard for Finjan’s

 patent rights. As such, Defendants acted recklessly, willfully, wantonly, and deliberately

 engaged in acts of infringement of the ’154 Patent, justifying an award to Finjan of

 increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under

 35 U.S.C. § 285.

    COUNT II: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,141,154

           46.   Finjan realleges and incorporates by reference the allegations of the

 preceding paragraphs of this Complaint as if fully set forth herein.

           47.   Defendants have indirectly infringed and continue to indirectly infringe—

 either by having induced or contributed to, and continuing to induce or contributing to the

 infringement of—at least Claim 1 of the ’154 Patent in violation of 35 U.S.C. § 271(b)

 for inducement of infringement and § 271(c) for contributory infringement.

           48.   Defendants indirectly infringe the ’154 Patent by instructing, directing

 and/or requiring others, including, but not limited to, its customers, users and developers

 to use or include some of the components of the system claims, either literally or under

 the doctrine of equivalents, of the ’154 Patent, where all components are included or

 utilized by Defendants or their customers, users, or developers, or some combination

 thereof.

           49.   Defendants knew or were willfully blind to the fact that they were

 inducing others, including customers, users, and developers, to infringe by practicing,

 either themselves or in conjunction with Defendants, one or more claims of the ’154

 Patent.

           50.   Defendants knowingly and actively aided and abetted the direct

 infringement of the ’154 Patent by instructing and encouraging its customers, users and

 developers to use the Accused Products, including the Trustwave Secure Email Gateway.

 Such instructions and encouragement include, but are not limited to, advising third parties


                                                  14
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 15 of 16 PageID #: 15




 to use the Accused Products in an infringing manner, providing a mechanism through

 which third parties may infringe the ’154 Patent (e.g., through the use of the Trustwave

 Secure Email Gateway), advertising and promoting the use of the Accused Products in an

 infringing manner, and distributing guidelines and instructions to third parties on how to

 use the Accused Products in an infringing manner.

          51.   For example, Defendants provide customers, users and developers with

 case studies, e-books, datasheets, whitepapers, overviews, perspectives, tips and tricks,

 and other instructions advertising, promoting and encouraging the use of the Accused

 Products on its websites at trustwave.com and singtel.com (which redirects to

 trustwave.com). See e.g., Exhibit I

 (https://trustwave.azureedge.net/media/16574/secure-email-gateway-spe_letter-
 final.pdf?rnd=132260111910000000), Exhibit J

 (https://trustwave.azureedge.net/media/16425/secure-email-gateway-

 cloud.pdf?rnd=132180474070000000).

                                  PRAYER FOR RELIEF

          WHEREFORE, Finjan respectfully requests entry of judgment as follows:

          A.    Declaring that Defendants have infringed U.S. Patent No. 8,141,154,

 directly and indirectly, by way of inducement or contributory infringement, literally or

 under the doctrine of equivalents;

          B.    Declaring that Defendants and all affiliates, employees, agents, officers,

 directors, attorneys, successors and assigns and all those acting on behalf of or in active

 concert or participation with any of them, be enjoined from infringing U.S. Patent No.

 8,141,154 and from inducing the infringement of U.S. Patent No. 8,141,154, and for all

 further and proper injunctive relief pursuant to 35 U.S.C. § 283;

          C.    An award of such past damages, not less than a reasonable royalty, that is

 sufficient to fully compensate Finjan for Defendants’ infringement under 35 U.S.C.

 § 284;


                                                  15
Case 1:20-cv-00371-MN Document 1 Filed 03/16/20 Page 16 of 16 PageID #: 16




        D.      A finding that Defendants’ infringement has been willful, wanton and

 deliberate, and that the damages against Defendants be increased up to treble on this basis

 or for any other basis in accordance with the law;

        E.      A finding that this case is “exceptional” and an award to Finjan of its costs

 and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

        F.      An accounting of all infringing sales and revenues, together with

 prejudgment and post-judgment interest from the first date of infringement of U.S. Patent

 No. 8,141,154; and

        G.      Such further and other relief as the Court may deem proper and just.
                             DEMAND FOR JURY TRIAL

    Finjan hereby demands a jury trial on all issues so triable.

                                                      Respectfully submitted,


                                                      /s/ Karen E. Keller
                                                      Karen E. Keller (No. 4489)
                                                      SHAW KELLER LLP
                                                      I.M. Pei Building
                                                      1105 North Market Street, 12th Floor
                                                      Wilmington, DE 19801
                                                      (302) 298-0700
                                                      kkeller@shawkeller.com
  OF COUNSEL:                                         Attorneys for Plaintiff Finjan, Inc.
  Bijal Vakil
  WHITE & CASE LLP
  3000 El Camino Real
  2 Palo Alto Square, Suite 900
  Palo Alto, CA 94306
  (650) 213-0300

  Dated: March 16, 2020




                                                 16
